Exhibit 10.2


***Text Omitted and Filed Separately
with Securities and Exchange Commission
Confidential Treatment Requested
Under 17 C.F.R. Sections 200.80(b)(4) and 240.24b-2 of the
Securities Exchange Act of 1934, as amended.




AMENDMENT NO. 5 TO SUBLICENSE AGREEMENT


THIS AMENDMENT NO. 5 TO SUBLICENSE AGREEMENT (the “Amendment”) is made and
entered into as of March 20, 2018 (“Amendment Effective Date”) and amends the
Sublicense Agreement effective as of February 16, 2012, as amended pursuant to
that certain Amendment to Sublicense Agreement dated December 11, 2012,
Amendment No. 2 to Sublicense Agreement dated January 7, 2013, Amendment No. 3
to Sublicense Agreement dated February 27, 2015 and Amendment No. 4 to
Sublicense Agreement dated September 17, 2015 (the “Sublicense Agreement”) by
and between Ligand Pharmaceuticals Incorporated, a corporation organized under
the laws of Delaware and having a place of business at 3911 SORRENTO VALLEY
BOULEVARD, SUITE 110, SAN DIEGO, CA 92121 and its wholly owned subsidiary,
Pharmacopeia, LLC (as successor in interest to Pharmacopeia Drug Discovery Inc.)
(“PCOP”), a limited liability company organized under the laws of Delaware and
having a place of business at 3911 SORRENTO VALLEY BOULEVARD, SUITE 110, SAN
DIEGO, CA 92121 (collectively, Ligand Pharmaceuticals Incorporated and PCOP
shall be known as “Ligand”) and Retrophin Inc., a corporation organized under
the laws of Delaware and having a place of business AT 3721 VALLEY CENTRE DRIVE,
SUITE 200, SAN DIEGO, CA 92130 (“Retrophin”).


BACKGROUND
WHEREAS Ligand and Retrophin have previously entered into the Sublicense
Agreement pursuant to which Ligand sublicensed to Retrophin rights under the
License Agreement dated March 27, 2006 between PCOP and Bristol-Myers Squib
Company (the “Upstream License”); and
WHEREAS, Ligand and Retrophin desire to amend certain terms of the Sublicense
Agreement as set forth herein.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein, the parties, intending to be legally bound, agree as
follows:
1.
Capitalized Terms. The capitalized terms used herein and not otherwise defined
shall have the same definitions as provided in the Sublicense Agreement.

2.
Amendments.

a)
Section 6.1.3 of the Sublicense Agreement is hereby amended to read as follows:



“6.1.3 File for Approval for at least one (1) Orphan Licensed Product (“Approval
Submission”) no later than [***] (“Filing Deadline”);

 
[***].


b)
Section 8.2.1 of the Sublicense Agreement is hereby amended to read as follows:



“8.2.1 Development Milestone Payments. Retrophin shall make milestone payments
to Ligand upon achievement of each of the milestone events in the amounts set
forth below in Table 1. The first milestone payment shall be payable by
Retrophin to Ligand within thirty (30) days of execution of the Agreement.
Notwithstanding Section 15.4 or any other provision herein, the last milestone
payment shall be payable by Retrophin to Ligand upon the Closing of Retrophin’s
Exit Transaction. Subject to Section 8.2.2, the remainder of the milestone
payments set forth below, with the exception of the milestone payment for
Initiation of the first Phase 3 Trial for the first Licensed Product, will be
payable by Retrophin to Ligand within thirty (30) days of the achievement of the
specified milestone event with respect to each Licensed Compound. The milestone
for Initiation of the first Phase 3 Trial for the first Licensed Product will be
payable by Retrophin to Ligand within ten (10) days of the execution of
Amendment No. 5 by both Parties. The milestone payments shall not be refundable
or returnable in any event, nor shall they be creditable against royalties or
other payments.


Table 1


Milestone Event


Milestone Payment
Execution of Agreement
$1.15 million
The earlier of (a) December 31, 2012 or (b) initiation of the first Phase 2
Trial for a Licensed Product
$1.3 million (the “Second Milestone”); provided, that if the Second Milestone is
received by Ligand (a) prior to or on January 31, 2012, Retrophin shall make an
additional $50,000 payment simultaneously with the payment of the Second
Milestone (for an aggregate payment of $1.35 million), (b) after January 31,
2013 but prior to or on February 28, 2013, Retrophin shall make an additional
$100,000 payment simultaneously with the payment of the Second Milestone (for an
aggregate payment of $1.4 million), and (c) after February 28, 2013 but prior to
or on March 31, 2013, Retrophin shall make an additional $150,000 payment of the
Second Milestone (for an aggregate payment of $1.45 million) (the additional
payment, an “Additional Payment”)
At or prior to Initiation of the first Phase 3 Trial for the first Licensed
Product
$4.6 million
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]
[***]



In the event that a milestone event is achieved that triggers a development
milestone payment as set forth above, if the preceding milestone events have not
occurred such that the previous development milestone payments have not been
previously paid, all such previous development milestone payments shall become
due and payable upon achievement of such milestone event. For example, if a
Phase 3 Trial is initiated that triggers a development milestone payment as set
forth above without a Phase 2 Trial

supporting such Phase 3 Trial being previously initiated (and consequently the
applicable initiation of Phase 2 Trial milestone payment has not been previously
paid to Ligand), in addition to the milestone payment for the initiation of the
Phase 3 Trial, Retrophin shall also pay to Ligand the applicable milestone
payment for the initiation of a Phase 2 Trial.”
3.
No Other Amendments. Except as provided herein, the Sublicense Agreement shall
continue in full force and effect.

4.
Governing Law. This Amendment shall be governed by, enforced, and shall be
construed in accordance with the laws of the State of New York without regard to
its conflicts of law provisions.

5.
Counterparts. This Amendment may be executed in counter-parts with the same
effect as if both Parties had signed the same document. All such counterparts
shall be deemed an original, shall be construed together and shall constitute
one and the same instrument.

IN WITNESS WHEREOF, the Parties have executed this Amendment to Sublicense
Agreement through their duly authorized representatives to be effective as of
the Amendment Effective Date.


LIGAND PHARMACEUTICALS                RETROPHIN, INC.
INCORPORATED


By: /s/ Charles S. Berkman                     By: /s/ Stephen Aselage    
Name: Charles S. Berkman                     Name: Stephen Aselage    
Title: Sr. VP, General Counsel & Secretary             Title: CEO            






***Confidential Treatment Requested
US-DOCS\101178433.2